Decree of the Surrogate’s Court of Putnam county, denying probate of a certain paper writing, dated September 13, 1916, and propounded as the last will and testament of James F. Bargar, deceased, reversed on the law and the facts, and a new trial granted, with costs to appellant, payable out of the estate. The verdict rendered in favor of the contestants is contrary to and against the weight of the evidence. There being no proof justifying a submission to the jury of the claim of undue influence, and the mental capacity of the testator not being in issue, the new trial hereby granted will be limited to the question as to whether the alleged will was executed according to law. Kelly, P. J., Rich, Manning, Kelby and Young, JJ., concur. Settle order on notice before Mr. Justice Manning.